Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00377-CV

                                      Patrick MINOR,
                                          Appellant

                                              v.

                             RED HOOK CRAB SHACK LLC,
                                      Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI19625
                           Honorable Aaron Haas, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s “Order Granting
Defendant’s Motion for Summary Judgment” is AFFIRMED. Costs of appeal are assessed against
appellant.

       SIGNED August 10, 2022.


                                               _____________________________
                                               Lori I. Valenzuela, Justice